 
PROMISSORY NOTE
 
$500,000.00
June 6, 2008


theglobe.com, inc., a Delaware corporation
110 E. Broward Boulevard, Suite 1400
Fort Lauderdale, FL 33301
(Hereinafter referred to as "Borrower")


Dancing Bear Investments, Inc., a Florida corporation
110 E. Broward Boulevard, Suite 1400
Fort Lauderdale, FL 33301
(Hereinafter referred to as “Lender")


Borrower promises to pay to the order of Lender, in lawful money of the United
States of America, at its office indicated above or wherever else Lender may
specify, the sum of Five Hundred Five Thousand and No/100 Dollars ($500,000.00)
or such sum as may be advanced and outstanding from time to time, with interest
on the unpaid principal balance at the rate and on the terms provided in this
Promissory Note (including all renewals, extensions or modifications hereof,
this "Note").


LINE OF CREDIT. Subject to the terms and conditions of that certain Revolving
Loan Agreement of even date between the Lender, the Borrower and others (the
“Loan Agreement”), Borrower may borrow, repay and reborrow, and, upon the
request of Borrower, Lender may advance and readvance under this Note from time
to time until the maturity hereof (each an "Advance" and together the
"Advances"), so long as the total principal balance outstanding under this Note
at any one time does not exceed the principal amount stated on the face of
this Note; provided, however, that the amount available for Advances hereunder
shall be automatically reduced to no less than One Thousand and 00/100 Dollars
($1,000.00) through the Maturity Date (as hereafter defined). Lender's
obligation to make Advances under this Note shall be in its sole discretion and,
in all events, shall terminate if Borrower is in Default.


INTEREST RATE.  Interest shall accrue on the unpaid principal balance of this
Note from the date hereof at the rate of ten percent (10%) per annum as of the
date of this Note (the "Interest Rate").


DEFAULT RATE. In addition to all other rights contained in this Note, if a
Default occurs and as long as a Default continues, all outstanding principle
under this Note shall bear interest at the Interest Rate plus 3% ("Default
Rate"). The Default Rate shall also apply from acceleration until the
obligations or any judgment thereon is paid in full.


INTEREST AND FEE(S) COMPUTATION (ACTUAL/ACTUAL). Interest and fees, if any,
shall be computed on the basis of the actual number of days in the year for the
actual number of days in the applicable period ("Actual/Actual Computation").
The Actual/Actual Computation determines the annual effective yield by taking
the stated (nominal) rate for a year's period and then dividing said rate by the
actual number of days in the year to determine the daily periodic rate to be
applied for each day in the applicable period.


REPAYMENT TERMS. This Note shall be due and payable in one lump sum of principal
and interest on the Maturity Date. In addition, if at anytime the amount
outstanding hereunder exceeds the amount then available for Advances, Borrower
shall immediately repay the loans evidenced by this Note in an amount sufficient
to eliminate such excess. In any event, all principal and accrued interest shall
be due and payable on the Maturity Date. For purposes hereof, “Maturity Date”
shall mean the first to occur of (i) June 6, 2009 or (ii) the occurrence of an
“Event of Default” as defined in the Loan Agreement.


--------------------------------------------------------------------------------




APPLICATION OF PAYMENTS. Monies received by Lender from any source for
application toward payment of the Obligations shall be applied to accrued
interest and then to principal. If a Default occurs, monies may be applied to
the Obligations in any manner or order deemed appropriate by Lender.


If any payment received by Lender under this Note is rescinded, avoided or for
any reason returned by Lender because of any adverse claim or threatened action,
the returned payment shall remain payable as an obligation of all persons liable
under this Note as though such payment had not been made.


DEFINITIONS. Obligations. The term "Obligations", as used in this Note, refers
to any and all indebtedness and other obligations under this Note.


ATTORNEYS' FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Lender's
reasonable expenses incurred to enforce or collect any of the Obligations
including, without limitation, reasonable arbitration, paralegals', attorneys'
and experts' fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate or bankruptcy proceeding.


USURY. If at any time the effective interest rate under this Note would, but for
this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Lender in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.


REMEDIES UPON DEFAULT. If a Default occurs under this Note, Lender may at any
time thereafter, take any of the actions or remedies set forth in the Loan
Agreement, including acceleration of the maturity of this Note, whereupon this
Note and the accelerated Obligations shall be immediately due and payable.


WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note
shall be valid unless in writing and signed by Lender. No waiver by Lender of
any Default shall operate as a waiver of any other Default or the same Default
on a future occasion. Neither the failure nor any delay on the part of Lender in
exercising any right, power, or remedy under this Note shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.


Borrower or any person liable under this Note waives presentment, protest,
notice of dishonor, demand for payment, notice of intention to accelerate
maturity, notice of acceleration of maturity, notice of sale and all other
notices of any kind. Further, each agrees that Lender may extend, modify or
renew this Note or make a novation of the loan evidenced by this Note for any
period, and grant any releases, compromises or indulgences with respect to any
collateral securing this Note, or with respect to any other Borrower or any
other person liable under this Note, all without notice to or consent of
Borrower or each person who may be liable under this Note and without affecting
the liability of Borrower or any person who may be liable under this Note.


MISCELLANEOUS PROVISIONS. Assignment. This Note shall inure to the benefit of
and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns. Lender's interests in and rights under
this Note re freely assignable, in whole or in part, by Lender. Borrower shall
not assign its rights and interest hereunder without the prior written consent
of Lender, and any attempt by Borrower to assign without Lender's prior written
consent is null and void. Any assignment shall not release Borrower from the
Obligations. Applicable Law. This Note shall be governed by and construed under
the laws of the state named in Lender's address on the first page hereof without
regard to that state's conflict of laws principles. Jurisdiction. Borrower
irrevocably agrees to non-exclusive personal jurisdiction in the state named in
Lender's address on the first page hereof. Severability. If any provision of
this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective but only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note or other such document.



--------------------------------------------------------------------------------


 
WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF BORROWER AND LENDER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
EACH MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY WITH RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER
TO ACCEPT THIS NOTE. 


IN WITNESS WHEREOF, the undersigned has caused this Note to be executed under
seal.
 
theglobe.com, inc., a Delaware corporation
   
By:
/s/ Edward A. Cespedes
 
Edward A. Cespedes, President

    

--------------------------------------------------------------------------------


 